Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1 and 8. More specifically, the prior art fails to teach the bayonet mount structure, described as a lateral pin and slot, as recited in amended claims 1 and 8. Regarding claim 1, the prior art fails to teach “a lateral pin located on the top cover within the recess and configured for insertion into the slot,” the slot being located on the radially outwardly projecting pin. Regarding claim 8, the prior art fails to teach that “a lateral pin is located on the radially outwardly projecting pin of the adapter body, the lateral pin is configured to engage the slot in the top cover when the radially outwardly extending pin is inserted in the recess of the top cover.” As noted in pages 11-12 of the Non-Final Rejection filed 08/27/2020, bayonet couplings are known in railway axle bearings from Bessone (US 4,687,211) (see Fig. 2 and claim 4). However, Bessone’s bayonet coupling is in an entirely different location than the instant invention. Further, Bessone’s bayonet coupling cannot be reasonably interpreted as the “lateral pin” and “slot” recited in amended claims 1 and 8.The Examiner finds no obvious reason to modify the prior art to locate a lateral pin and slot at this particular location. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 was filed after the mailing date of the Notice of Allowance on 01/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617